IN THE SUPREME COURT OF IOWA
                               No. 13–0372

                         Filed September 27, 2013


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

MARY ELLEN KENNEDY,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends suspension of attorney’s law

license for ethical violations. LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      Roger L. Sutton, Sr. of Sutton Law Office, Charles City, for

respondent.
                                     2

MANSFIELD, Justice.

      An Iowa attorney neglected several client matters, delayed

proceedings, failed to communicate with her clients, failed to respond to

disciplinary inquiries, and made groundless allegations that prosecutors

had engaged in wrongdoing.       Previously, this attorney had received a

sixty-day suspension of her license primarily for neglecting client

matters, as well as several public reprimands for various ethical

violations. This attorney suffers from some health disorders, for which

she is being treated, and does not presently practice law.
      The Iowa Supreme Court Attorney Disciplinary Board brought

charges against this attorney relating to six different clients.   After a

hearing, a division of the Grievance Commission of the Supreme Court of

Iowa found numerous ethical violations and recommended the attorney’s

license to practice law be suspended indefinitely with no possibility of

reinstatement for one year. Upon our de novo review, we concur in most

of the findings of rule violations and agree that a one-year suspension is

appropriate.

      I. Factual Background.

      Mary Ellen Kennedy was admitted to practice law in Iowa in 1993.

Before practicing law, Kennedy obtained degrees in secondary education

and history and served as a high school and college teacher.

      This case concerns Kennedy’s handling of six client matters as a

solo practitioner in Waterloo.    The crux of the Board’s complaint is

neglect of client matters, although the Board also contends Kennedy took

certain improper steps when she did act on her clients’ behalf. We turn

to those matters.
      A. Robinson Matter.      Stephanie Robinson retained Kennedy in

2008 to petition for dissolution of her marriage.    She paid Kennedy a
                                       3

$700 retainer.      Robinson’s then-husband, the respondent, lived in

Benton County, but Kennedy mistakenly sent papers to the Linn County

Sheriff, causing a delay in service.

      The dissolution trial was set for October 18, 2010. Both parties

appeared, Stephanie Robinson with Kennedy and Stephanie’s husband

Thomas without an attorney. Kennedy, however, was not prepared for

trial, and the district court reset the trial date.   The district court

explained:

            Although Attorney Kennedy stated that the matter was
      ready for trial, it became apparent, after discussion with
      Attorney Kennedy and the Respondent that the parties were
      nowhere near prepared to proceed with trial as scheduled,
      even though this case has been on file since April 16, 2008.

The parties had not exchanged financial information or ascertained a

number of facts needed to calculate child support payments.

      Following the rescheduled trial, the district court ordered the

marriage dissolved and determined custody, child support, and division

of property. The court directed Kennedy to prepare a qualified domestic

relations order (QDRO) “which will divide both of the accounts equally

awarding [Stephanie Robinson] 50 percent of the balance.”       Kennedy

never prepared the QDRO. Kennedy also acknowledges she neglected the
matter, did not adequately communicate with her client, and was not

ready for the initial trial date.

      The Board asserts that Kennedy violated Iowa Rules of Professional

Conduct 32:1.1, 32:1.3, 32:1.4, 32:3.2, and 32:8.4(d), in connection with

this matter.

      B. Merrill Matter.        In 2009, Kennedy was hired to request

reconsideration of Nathan Merrill’s prison sentence. She received a $500
retainer from Merrill’s stepfather. Kennedy did some work on the matter,
                                      4

and kept the $500, but never filed a motion for reconsideration.

Kennedy acknowledges she should have filed the motion, stating:

            Judge Fister said he wouldn’t entertain any more
      reconsideration requests until [my client] took some classes,
      so I repeatedly wrote to him . . . [t]hat . . . he should take
      those classes because he had some kind of treatment that
      [his stepfather] would set up for him. However, I should
      have gone ahead and answered the reconsideration request,
      whether or not Judge Fister said he would entertain it or
      not. And I didn’t do that.

      Although Kennedy insists she earned the $500 through work

performed on the case, she did not account to her client or his stepfather

for her use of the retainer. In addition, she failed to make a copy of her

file and trust account ledger available to the Board for its investigation.

The Board summarized its position: “There was no accounting, which

we’ve tried to get that. So the Board suspects that there’s some kind of

trust account violation here, but we have not dug into it as much as we

could have.”

      The Board alleges that Kennedy violated rules 32:1.1, 32:1.3,

32:1.4, and 32:3.2, arising out of her failure to file the motion.        In

addition, it asserts she violated rule 32:1.15 and Iowa Court Rule 45.7 in

connection with her failure to account for the retainer. Finally, because

Kennedy failed to provide the Board with her client file and trust account
ledger, the Board contends she violated rule 32:8.1(b).

      C. Manning Matter.      In May 2010, Kennedy was appointed to

represent   Anthony   Manning    in   his   pending   postconviction   relief

proceeding, after the district court granted Manning’s motion to have his

previous attorney removed from the case. That July, the court issued a

rule 1.944 notice that the matter would have to be tried by January 1,
2011, or else would be subject to dismissal.          Kennedy never filed

anything with the court. The matter was dismissed on January 3, 2011.
                                      5

Kennedy did not notify Manning that his case had been dismissed. She

explained:

      [I]n Mr. Manning’s case, I visited Mr. Manning in Fort
      Madison three times. I worked very hard on his case. But
      the communication just wasn’t there. I just couldn’t—I
      could go visit him, but I couldn’t write to him and explain
      what I was doing.

Manning complained to the Board about Kennedy’s failure to act or

communicate. In response, the Board requested that Kennedy provide

copies of her correspondence with Manning. She received the Board’s

request, but did not respond to it.

      The Board alleges that Kennedy’s failure to act in Manning’s case

violated rules 32:1.1, 32:1.3, 32:1.4, and 32:3.2. In addition, the Board

alleges that Kennedy’s conduct was prejudicial to the administration of

justice in violation of rule 32:8.4(d). Finally, the Board claims Kennedy

violated rule 32:8.1(b) by failing to respond to its requests for

information.

      D. Flores Matter.       Kennedy represented David Flores in a

postconviction relief proceeding.     In December 2009, the Polk County

District Court granted relief in that proceeding, overturning Flores’s first-

degree murder and terrorism convictions and ordering a new trial. See
Flores v. State, No. 10–0020, 2011 WL 1376777 (Iowa Ct. App. Apr. 13,

2011).   While the State’s appeal from that ruling was pending, in

January 2010, Kennedy wrote a letter to the Iowa Attorney General,

alleging misconduct on the part of the Polk County Attorney’s office and

to a lesser extent the attorney general’s office. Kennedy’s letter asserted

that an inmate had been offered early release if he would testify against

Flores, and when this inmate refused, he “was mistreated and isolated.”
The letter elaborated that the inmate “[wa]s being forced to take drugs
                                     6

other than those necessary for his health and which render him unable

to function effectively.    He [wa]s being mentally, emotionally, and

physically abused, according to the information [Kennedy] received.” The

letter alleged that the Polk County Attorney’s office was behind the effort

to coerce this inmate into testifying against Flores. It also accused the

attorney general’s office of directing the department of corrections to

prevent Kennedy from visiting inmates, including her client.

      A lengthy investigation by the Division of Criminal Investigation

(DCI) determined that Kennedy’s allegations were totally without merit.
The inmate in question was taking prescription medication, and the

prescription predated the Flores litigation. The inmate had not declined

to meet with Kennedy; rather, he had asked only that his counsel be

present. When the DCI spoke with Kennedy during its investigation, she

was unable to provide any specifics in support of her charges. She “told

[the investigator] she had sources, but she refused to tell [the

investigator] who her sources were, citing attorney/client privilege.”

      At the hearing before the commission, Kennedy expressed regret

for her course of conduct.     She stipulated that her “statements and

accusations were false[] and misguided by her misconception related to

her mental instability.”   At the same time, in her hearing testimony,

Kennedy stood by her assertion that she had “received information”

regarding the substance of her letter. She explained:

             I received information that one of the possible
      witnesses was being I guess you would say drugged. In
      hindsight, I should have taken another route with that. I
      can’t say too much. I feel I don’t want to get into it because
      [Flores is] going to probably go to trial again.

The commission followed up, asking what Kennedy thought “might have
been a more appropriate course of action.” She replied:
                                      7
             Possibly to file a Bar Complaint. What I wanted was
      an investigation. I didn’t mean to accuse anybody and that’s
      the way it came out. I wanted—I just wanted it looked into
      because, of course, I didn’t have the capacity to do it.
      Possibly even checked with some people as to a better route
      that I could have taken. I was fairly exhausted and I just
      didn’t use good judgment.

      The Board maintains that Kennedy violated rules 32:4.1, 32:8.2(a),

and 32:8.4(c) in connection with the Flores matter.

      E. Williams Matter. In March 2011, Kennedy was appointed to

represent James Williams on his application for postconviction relief.

Kennedy never contacted Williams.          Williams wrote to the court,

explaining he had been unable to reach Kennedy, despite several

attempts “via letters and phone calls seeking a response.”        Williams

eventually filed a motion for withdrawal of counsel and appointment of

substitute counsel, which stated that “to this day there has been no

interaction of any type between counsel and Defendant, neither verbal

nor written.” The district court granted Williams’s motion and appointed

a new attorney to represent him in the matter.

      The Board asserts that Kennedy violated rules 32:1.3, 32:1.4, and

32:8.4(d) in connection with Williams’s postconviction relief matter.

      F. Stocks Matter.        In October 2007, Rusty Stocks retained
Kennedy to bring a dental malpractice case.           Stocks had incurred

approximately $46,000 in medical expenses allegedly due to his dentist’s

professional negligence.     Almost two years later, no petition had been

filed against the dentist.     On August 3, 2009, Kennedy’s office sent

Stocks a letter, stating:

      I have not heard from you in a while and our time is very
      short now to file the lawsuit. I have done some research and
      investigation on this matter and I think we can be successful
      in getting you a reimbursement for your injury. . . .
                                      8

      On August 28, 2009, Kennedy filed a petition against Stocks’s

dentist, alleging the dentist had failed to fully disclose certain risks of

treatment, and had negligently diagnosed and treated Stocks.              The

dentist     answered   on   October   1,   2009,   denying   liability,   and

simultaneously served a request for production of documents.              On

January 6, 2010, Kennedy filed a notice of identification of expert

witness, giving the name, title, and address of her anticipated expert.

The filing contained a certification that it had been served on all parties

by mail.
      Subsequently, the dentist’s attorney complained he had received

neither an expert certification nor responses to his discovery. Thus, on

May 10, 2010, he wrote Kennedy asking if she would be willing to

dismiss the matter “in light of [her] failure to provide discovery responses

and provide an expert designation for a standard of care violation.”

Kennedy responded on May 14, stating that she was “very surprised by

[the attorney’s] letter of May 10” because she had not received any

discovery requests—“no interrogatories, no request for documents—

nothing.”     She asked that opposing counsel send her the discovery

requests, which he did on May 17.

      Opposing counsel served a second discovery request on Kennedy

on June 8. The same day, opposing counsel informed Kennedy that he

had just then received notice from the court of Kennedy’s January expert

certification. He stated that he had never received a copy from her, and

in any event, the notice was insufficient under Iowa Code section 668.11

because it did not set forth the expert’s qualifications or the purpose for

calling the expert.
      By July 12, opposing counsel sent Kennedy a letter stating all of

her discovery responses were overdue and threatening to file a motion for
                                   9

summary judgment within a week. On July 20, opposing counsel filed

the motion, asserting the plaintiff, through Kennedy, had failed to

provide information about his expert witness’s qualifications and the

purpose for calling the expert within 180 days of the defendant’s answer.

See Iowa Code § 668.11 (2009).

      Kennedy served Stocks’s answers to the defendant’s interrogatories

the next day.    She did not furnish any further information about her

proposed expert.    She also filed a three-paragraph resistance to the

defendant’s motion on July 26. The filing did not address the missing
information required by section 668.11.

      The court set a summary judgment hearing for October 5, but then

granted Kennedy’s oral motion to continue and reset the hearing to

November 16, 2010.      In the meantime, opposing counsel again wrote

Kennedy, on October 11, 2010, stating he had yet to receive requested

documents or information about the plaintiff’s expert witness.        On

October 26, the defendant filed a motion to compel discovery, which the

court granted on November 9.

      Before the November 16 summary judgment hearing, Stocks

obtained new counsel and reached an agreement with the defendant to

settle the case for $7500.

      The Board alleges that Kennedy violated rules 32:1.1, 32:1.3,

32:1.4, 32:3.2, 32:3.4, 32:8.4(c), and 32:8.4(d) in connection with the

Stocks matter.

      II. Procedural Background.

      The Board filed its six-count complaint against Kennedy on

September 13, 2012.     On January 17, 2013, the Board and Kennedy
submitted a stipulation to the commission. Therein, the parties agreed

to certain facts and to the admission of certain exhibits.   In addition,
                                    10

Kennedy stipulated that all the Board’s alleged ethical violations had

occurred.     Also, the parties stipulated that certain aggravating and

mitigating factors were present.     Finally, the parties waived formal

hearing and joined in a recommended disposition.             The parties’

recommended sanction, which they acknowledged would not be binding

on the commission or this court, was a suspension for six months with

reinstatement conditioned on verification of Kennedy’s fitness to practice

law.

       The commission received the stipulation but decided to hold a
hearing so the parties would have an opportunity to submit additional

evidence or make arguments. Because Kennedy had not filed a timely

answer to the Board’s original complaint, the commission deemed the

complaint’s allegations admitted.

       At the February 11, 2013 hearing, a commission member asked

the Board to address the client harm resulting from Kennedy’s conduct.

The Board maintained it could only prove financial harm as to one client,

Rusty Stocks.    Correspondence from Kennedy’s office indicated Stocks

had a good malpractice case involving over $40,000 in medical expense

damages alone; instead, Stocks was forced to settle the case on the eve of

the summary judgment hearing for only $7500.

       In testimony at the hearing, Kennedy addressed what she believed

to be the underlying cause of her ethical problems.     Based on mental

health counseling and physician consultations, Kennedy understands

she has anxiety disorder, depression, and obsessive-compulsive disorder.

She discussed how these ailments have affected her practice:

       I just became in some instances just frozen, immobile.      I
       couldn’t proceed with certain things. I just couldn’t.

       ....
                                     11
       I had to give up my office because of my income. . . . I tried
       to work out of my home, but I couldn’t answer the phone
       even like when my son would call. I couldn’t go to the post
       office, I couldn’t go inside the post office. I couldn’t write a
       letter or mail a letter. And things like that, it was just—for
       certain areas I just froze and I absolutely just couldn’t do it.
       I had trouble leaving the house.

       ....

       I worked harder and harder and harder, because I kept
       thinking that if I worked—that it was something I was doing
       wrong, I wasn’t working hard enough for the client, but yet
       the communication just wasn’t there because I just simply
       couldn’t do it.

       ....

       The State appealed in the David Flores case where I was
       successful at the District Court level, they appealed it, the
       State appealed it, and I appeared in front of the Court of
       Appeals en banc, with all of the judges, and I was nervous
       and everything, but it hardly bothered me. I mean, I was
       confident, I did it, but then at the same time I couldn’t go to
       the post office and pick up my mail. I had to send somebody
       else.

       I wish it could explain it better why it happened, but it’s
       just—it’s just the way it was.

Kennedy introduced into evidence a letter jointly signed by a psychiatric

social worker and the director of a mental health center, stating that

Kennedy’s mental health issues currently prevent her from practicing

law.

       Kennedy conceded she is not presently fit to practice law.         She

testified that she is now tutoring some college students, assisting an

elderly man, and working for a “money store” lender.        She agreed her

license to practice law should not be reinstated until she can

demonstrate that she is fit to practice. Kennedy also acknowledged she

had not been carrying professional liability insurance in recent years.
       Following the hearing, the commission issued its findings of fact,

conclusions of law, and recommended sanction.           It determined that
                                     12

Kennedy had committed the violations to which she had stipulated. In

lieu of the stipulated six-month suspension, the commission proposed a

lengthier suspension of one year, with reinstatement conditioned on a

mental health professional’s certification of Kennedy’s fitness to practice.

As additional conditions of reinstatement, the commission recommended

that Kennedy associate with an attorney in good standing who would

supervise her cases and her trust account, and provide proof of

professional malpractice insurance.

        III. Standard of Review.
        We review attorney disciplinary proceedings de novo. Iowa Ct. R.

35.11(1); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Fields, 790 N.W.2d
791, 793 (Iowa 2010).          We give respectful consideration to the

commission’s findings and recommendations, but we are not bound by

them.    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lickiss, 786 N.W.2d
860, 864 (Iowa 2010).      The burden is on the Board to prove attorney

misconduct by a convincing preponderance of the evidence. Id. “This

burden is less than proof beyond a reasonable doubt, but more than the

preponderance standard required in the usual civil case.” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa

2004).    It is also a less stringent burden than clear and convincing

evidence which is “the highest civil law standard of proof.” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Ronwin, 557 N.W.2d 515, 517 (Iowa

1996). If a violation is established, we “may impose a lesser or greater

sanction than recommended by the commission.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Murphy, 800 N.W.2d 37, 42 (Iowa 2011); see also Iowa

Ct. R. 35.11(1).
        The parties’ stipulation of facts is binding. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McCarthy, 814 N.W.2d 596, 601 (Iowa 2012).
                                       13

“However, a stipulation is not binding as to a violation or a sanction.” Id.

Those determinations are ours to make, based on our review of the

parties’ factual stipulation and the record. Id.; see also Iowa Supreme Ct.

Att’y Disciplinary Bd. v. McCuskey, 814 N.W.2d 250, 257 (Iowa 2012)

(“Although McCuskey did not answer the Board’s complaint and the facts

alleged therein were therefore properly deemed admitted, we nonetheless

conduct an independent review of alleged ethical violations.”).

      IV. Review of Alleged Ethical Violations.

      The Board alleged, and the commission found, that Kennedy
violated a number of our ethical rules. We now consider these alleged

rule violations.

      A. Rule 32:1.1. “A lawyer shall provide competent representation

to a client. Competent representation requires the legal knowledge, skill,

thoroughness,      and   preparation        reasonably   necessary   for   the

representation.” Iowa R. Prof’l Conduct 32:1.1.

      Competent handling of a particular matter includes inquiry
      into and analysis of the factual and legal elements of the
      problem, and use of methods and procedures meeting the
      standards of competent practitioners.     It also includes
      adequate preparation.       The required attention and
      preparation are determined in part by what is at stake;
      major litigation and complex transactions ordinarily require
      more extensive treatment than matters of lesser complexity
      and consequence.

Id. cmt. 5. Recently, however, we have treated neglect and incompetent

representation as separate and distinct issues. We have said:

      To establish an attorney has violated rule 32:1.1, the board
      must prove the attorney did not possess the requisite legal
      knowledge and skill to handle the case or that the attorney
      did not make a competent analysis of the factual and legal
      elements of the matter.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Thomas, 794 N.W.2d 290, 293

n.2 (Iowa 2011); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v.
                                    14

Dunahoo, 799 N.W.2d 524, 531 (Iowa 2011) (quoting this language from

Thomas).

      In both Thomas and Dunahoo, we held the Board failed to establish

a competence violation because the record only established neglect of

client matters and not substantive lack of competence on a factual or

legal element. See Dunahoo, 799 N.W.2d at 531 (“The board has only

shown instances of neglect, and we find the board has not shown by a

convincing preponderance of evidence that Dunahoo lacked the skill or

knowledge to handle the bankruptcy and foreclosure matters at issue in
this proceeding.”); Thomas, 794 N.W.2d at 293 n.2 (“Although the board

demonstrated Thomas neglected the Cases’ lawsuit by allowing a

personal distraction to cause him to miss a crucial deadline, there is no

evidence that Thomas lacked the necessary legal knowledge to handle the

case or that he failed to properly analyze the substantive elements of the

case.”).

      Accordingly, we do not find Kennedy violated rule 32:1.1 in

connection with the Robinson, Manning, Merrill, or Williams matters.

These are basically neglect situations like Dunahoo and Thomas.

However, we do find Kennedy violated rule 32:1.1’s competency

requirement in the Stocks matter. By her own admission at the hearing,

she was “in over [her] head” in the Stocks case. She brought a dental

malpractice case even though (as she later stipulated) she had no expert,

no ability of her client to pay for an expert, and no willingness to pay for

an expert herself.

      B. Rule 32:1.3.     Rule 32:1.3 requires that “[a] lawyer shall act

with reasonable diligence and promptness in representing a client.” Iowa
R. Prof’l Conduct 32:1.3; see also Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Humphrey, 812 N.W.2d 659, 664–65 (Iowa 2012) (finding an attorney
                                    15

violated rule 32:1.3 when “the only action Humphrey took to represent

his clients was to send two letters to the claim adjuster” and when the

attorney failed to respond to repeated text messages and letters from his

clients).

       Under rule 32:1.3, “an ethical violation does not typically occur

from one missed deadline, but arises when a lawyer ‘repeatedly fail[s] to

perform required functions as attorney . . . .’ ” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96, 102 (Iowa 2012) (quoting

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Grotewold, 642 N.W.2d
288, 293 (Iowa 2002)). In several of these matters, Kennedy consistently

failed to take necessary actions.    She never filed Merrill’s motion for

reconsideration, never filed anything with the court in Manning’s

postconviction relief proceeding, and never even made contact with

Williams.   Her handling of the Stocks matter was characterized by

untimely and incomplete discovery responses and other dilatory actions.

In the Robinson dissolution matter, Kennedy had months to prepare, but

appeared in court so unprepared that the court was forced to reset trial.

       This constellation of conduct violated rule 32:1.3. See Van Ginkel,

809 N.W.2d at 100, 102 (finding a violation where an attorney, in a

probate matter, allowed the estate to remain open almost five years, “well

in excess of the three-year statutory limitation”); see also Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Dolezal, 796 N.W.2d 910, 917 (Iowa 2011)

(finding a violation where the attorney “went almost two years without

speaking to [the client], and all attempts at communication after early

2008 were initiated by [the client]”); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Earley, 774 N.W.2d 301, 307 (Iowa 2009) (finding a rule 32:1.3
violation where the attorney failed to prepare a final decree in a
                                     16

dissolution of marriage matter and failed to respond to several clients in

different matters).

        C. Rule 32:1.4. Rule 32:1.4 requires, among other things, that

an attorney “keep the client reasonably informed about the status of the

matter” and “promptly comply with reasonable requests for information.”

Iowa R. Prof’l Conduct 32:1.4(a)(3)–(4).    Kennedy violated this rule as

well.

        In one instance, Kennedy never communicated with her client,

Williams, despite his overtures. Kennedy also stipulated that she did not
adequately communicate with Robinson. Additionally, she failed to tell

Manning that his postconviction relief application had been dismissed

due to her failure to file anything with the court.      In that case, she

admits “the communication just wasn’t there.” The record also indicates

Kennedy did not adequately communicate with her clients in the Merrill

and Stocks matters.       This conduct falls significantly short of keeping

clients “reasonably informed” and thus violates rule 32:1.4. See Dolezal,

796 N.W.2d at 917 (finding a rule 32:1.4 violation where attorney

repeatedly failed to respond to client and client initiated all attempts at

communication); Thomas, 794 N.W.2d at 292 (finding attorney violated

rule 32:1.4 where he waited about five months after matter was

dismissed to tell his clients “because he was embarrassed by his

conduct”).

        D. Rule 32:3.2.     Rule 32:3.2 requires Iowa attorneys to “make

reasonable efforts to expedite litigation consistent with the interests of

the client.” Iowa R. Prof’l Conduct 32:3.2. Kennedy failed to show up

prepared for a dissolution trial (Robinson), did not bring a motion for
reconsideration she was hired to file (Merrill), did not file anything in two

postconviction relief proceedings (Manning and Williams), and failed to
                                     17

respond to discovery requests (Stocks).     The Robinson trial had to be

rescheduled; several matters had to be restarted with new counsel. This

is the type of conduct we have held to violate rule 32:3.2. See McCarthy,

814 N.W.2d at 606 (concluding an attorney who failed to serve timely

interrogatory answers violated rule 32:3.2); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Cunningham, 812 N.W.2d 541, 548 (Iowa 2012)

(“Cunningham failed to appear at hearings and failed to participate in

discovery in a timely manner.        Failing to appear at hearings and

participate in discovery does not constitute a reasonable effort to
expedite litigation and therefore violates rule 32:3.2.”); Dolezal, 796

N.W.2d at 914–15 (finding a rule 32:3.2 violation where an attorney

failed to meet appellate deadlines, resulting in dismissal); Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Hoglan, 781 N.W.2d 279, 283–84 (Iowa 2010)

(finding a rule 32:3.2 violation where an attorney repeatedly failed to

prosecute several appeals in different client matters).   Accordingly, we

conclude Kennedy violated rule 32:3.2.

      E. Rule 32:3.4. Rule 32:3.4 governs fairness to opposing counsel

and forbids lawyers from “fail[ing] to make a reasonably diligent effort to

comply with a legally proper discovery request by an opposing party.”

Iowa R. Prof’l Conduct 32:3.4(d). Kennedy violated this rule.

      In the Stocks matter, Kennedy now admits through the parties’

factual stipulation that she “evaded the defendant’s attorney’s attempts

to ascertain the identity and opinions of plaintiff’s expert.”            This

information    had   been   sought   by   opposing   counsel    through    an

interrogatory as authorized by rule 1.508.           Kennedy’s persistent

noncompliance fell short of being “reasonably diligent” and thus violated
rule 32:3.4.
                                          18

       F. Rule 32:8.2(a). Rule 32:8.2(a) states, “A lawyer shall not make

a statement that the lawyer knows to be false or with reckless disregard

as to its truth or falsity concerning the qualifications or integrity of a

judge, adjudicatory officer, or public legal officer . . . .” Iowa R. Prof’l

Conduct 32:8.2(a). The Board alleged, and the commission found, that

Kennedy violated this rule by sending the accusatory letter to the

attorney general in the Flores matter.

       In Iowa Supreme Court Attorney Disciplinary Board v. Weaver, a

case decided under the former Iowa Code of Professional Responsibility,
we discussed at length the degree of scienter required when a lawyer is

alleged to have committed an ethical violation by making a false

accusation against a judicial officer. 750 N.W.2d 71, 80–82 (Iowa 2008).

After extensive analysis, we concluded an objective recklessness test met

constitutional standards and best served the interests of justice.                   Id.

Thus, we rejected the notion that the attorney had to have had subjective

doubts about the truth of what he was saying, as is required in the

normal defamation context. Id.1

       In concluding that false, objectively reckless statements could be

the subject of discipline, we quoted at length from and relied heavily

upon a Minnesota Supreme Court decision—In re Disciplinary Action

Against Graham, 453 N.W.2d 313 (Minn. 1990).                       See Weaver, 750


       1[R]eckless conduct is not measured by whether a reasonably prudent
       man would have published, or would have investigated before publishing.
       There must be sufficient evidence to permit the conclusion that the
       defendant in fact entertained serious doubts as to the truth of his
       publication. . . . [T]he actual malice standard require[s] a high degree of
       awareness of . . . probable falsity.
Barreca v. Nickolas, 683 N.W.2d 111, 123 (Iowa 2004) (citation and internal
quotation marks omitted (discussing what is necessary to show actual malice in
a defamation case)).
                                     19

N.W.2d at 81. Graham involved Minnesota’s counterpart to rule 32:8.2(a)

and concerned an attorney who falsely accused judicial officers and a

county attorney of “fixing” a case. See Graham, 453 N.W.2d at 317–19.

The Minnesota Supreme Court determined that because different

interests were protected by professional discipline and by the law of

defamation, an attorney who made untrue statements concerning

judicial and public legal officers could violate the ethical rules so long as

the attorney had acted with objective recklessness, regardless of his or

her subjective intent. Id. at 322; see also Weaver, 750 N.W.2d at 81.
      Like the Minnesota Supreme Court in Graham, we see no reason to

distinguish between judicial officers and public legal officers in applying

rule 32:8.2(a). False criticism of both has the same potential to adversely

affect the administration of justice and bring the legal system into unfair

disrepute. Rule 32:8.2(a) addresses both sets of officials in tandem and

does not suggest that the same operative language—i.e., “with reckless

disregard as to its truth or falsity”—should have different meanings

within the same rule.

      In her January 27, 2010 letter to the attorney general, Kennedy

accused the Polk County Attorney’s office of “using pressure, including

the use of drugs, to elicit some damaging testimony against Mr. Flores,

by any means.” She specifically charged that office with “breaking down”

a particular witness, through mental and physical abuse, who had

refused to testify against Flores. An exhaustive investigation found these

contentions were without basis, and she has now stipulated they were

false. Also, we find these statements relate to the “integrity” of a public

officer. See Iowa R. Prof’l Conduct 32:8.2(a).
      Utilizing the objective test set forth in Weaver, we also find

Kennedy made these statements with a reckless disregard for their truth
                                      20

or falsity. For one thing, at the commission hearing, Kennedy admitted

she should not have written the letter and that she “didn’t use good

judgment.”      While she continued to claim she had some source of

information for these accusations, as before, she refused to disclose what

that source was. She also said, “What I wanted was an investigation. I

didn’t mean to accuse anybody and that’s the way it came out.”                We

conclude on our de novo review that Kennedy did not have “an

objectively reasonable basis” for her false attacks on the integrity of

public officers in the January 27, 2010 letter. See Weaver, 750 N.W.2d
at 90. Accordingly, we find Kennedy violated rule 32:8.2(a).

      G. Rule 32:4.1(a).        Rule 32:4.1(a) states, “In the course of

representing a client, a lawyer shall not knowingly . . . make a false

statement of material fact or law to a third person.”          Iowa R. Prof’l

Conduct 32:4.1(a). The Board contends that Kennedy violated this rule

in connection with the Flores matter.        The term “knowingly” denotes

“actual knowledge of the fact in question.”         Iowa R. Prof’l Conduct

32:1.0(f) (defining knowingly); see also Van Ginkel, 809 N.W.2d at 105.

Thus, to establish a violation of this rule, the Board must prove by a

convincing preponderance of the evidence that Kennedy actually knew

her accusations were untrue.

      On our de novo review, we are not persuaded Kennedy knew in

January 2010 that what she was saying about the Polk County

Attorney’s office (and the attorney general’s office) was false. Kennedy

was suffering from mental health conditions, and it appears that this

affected her judgment and perspective in significant ways. Both parties

stipulated that Kennedy’s statements and accusations in the Flores
matter were “misguided by her misconception related to her mental

instability.”    To   the   extent   her   statements   were   the   result   of
                                      21

“misconception” related to “mental instability,” this tends to undermine

the proposition that she knowingly lied. We do not find a violation of rule

32:1.4(a).

      H. Rule 32:8.4(c). “It is professional misconduct for a lawyer to

...   engage    in   conduct    involving   dishonesty,   fraud,   deceit,   or

misrepresentation.”      Iowa R. Prof’l Conduct 32:8.4(c).         The Board

maintains Kennedy violated rule 32:8.4(c) in connection with her letter to

the attorney general in the Flores matter and in her representation of

Rusty Stocks. Because we have already found the misrepresentations in
Kennedy’s January 2010 letter violated rule 32:8.2(a), we will not

address whether they also violated rule 32:8.4(c). See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591, 605 (Iowa 2011) (“When

we find conduct violates a specific provision involving dishonesty, fraud,

deceit, or misrepresentation, we will not find the same conduct violates

rule 32:8.4(c).”); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Hearity, 812 N.W.2d 614, 621 (Iowa 2012); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 587 (Iowa 2011).

      We turn, then, to Kennedy’s conduct during her representation of

Stocks. Here, we are not convinced that any misstatements by Kennedy

to opposing counsel regarding whether she had received counsel’s

discovery requests rise above the level of negligence. See Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Rhinehart, 827 N.W.2d 169, 182 (Iowa 2013)

(stating that to establish a violation of rule 32:8.4(c), the Board must

prove the lawyer acted with a “ ‘level of scienter that is greater than

negligence’ ”(quoting Netti, 797 N.W.2d at 605)).     Therefore, we do not

find a violation of rule 32:8.4(c).
      I. Rule 32:1.15.       Rule 32:1.15 deals with the safekeeping of

property:
                                     22
            (a) A lawyer shall hold property of clients or third
      persons that is in a lawyer’s possession in connection with a
      representation separate from the lawyer’s own property.
      Funds shall be kept in a separate account. Other property
      shall be identified as such and appropriately safeguarded.
      Complete records of such account funds and other property
      shall be kept by the lawyer and shall be preserved for a
      period of six years after termination of the representation.

            ....

             (c) A lawyer shall deposit into a client trust account
      legal fees and expenses that have been paid in advance, to
      be withdrawn by the lawyer only as fees are earned or
      expenses incurred.

            ....

           (f) All client trust accounts shall be governed by
      chapter 45 of the Iowa Court Rules.

Iowa R. Prof’l Conduct 32:1.15.       Iowa Court Rule 45.7, which is

incorporated into rule 32:1.15, governs advance fees paid to attorneys.

That rule states in relevant part,

      A lawyer accepting advance fee or expense payments must
      notify the client in writing of the time, amount, and purpose
      of any withdrawal of the fee or expense, together with a
      complete accounting. The attorney must transmit such
      notice no later than the date of the withdrawal.

Iowa Ct. R. 45.7(4).

      In the course of representing Nathan Merrill, Kennedy accepted a

$500 retainer from Merrill’s stepfather.   Kennedy states she took the

$500 as compensation for work performed, and she notified Merrill she

was doing this, while admitting she did not provide the accounting

required by rule 45.7(4).

      During the hearing before the commission, the Board noted that it

suspected Kennedy engaged in some trust account violation in the

Merrill matter, but that it could not be sure because Kennedy did not
provide the Board with an accounting or correspondence with her client.
                                     23

At the same time, the Board admitted “we have not dug into it as much

as we could have.” Without more evidence, we cannot find any violation

beyond a failure to provide a complete accounting. See Dunahoo, 799

N.W.2d at 532–33 (“We find the record lacks sufficient detail to discern

the amount or type of work Dunahoo performed before withdrawing fees

from his trust account in these matters.”).

      J. Rule 32:8.1(b). Rule 32:8.1(b) makes it an ethical violation for

an attorney in connection with a disciplinary matter to “knowingly fail to

respond to a lawful demand for information from . . . [a] disciplinary
authority.” Iowa R. Prof’l Conduct 32:8.1(b). Kennedy admits she did

not respond to the Board’s requests for information in the Merrill and

Manning matters. “If the respondent fails to respond, we may infer from

the circumstances that the respondent knowingly failed to respond.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Marks, 814 N.W.2d 532, 540

(Iowa 2012) (finding that an attorney who failed to respond to the Board’s

complaint violated rule 32:8.1(b)). We determine Kennedy violated rule

32:8.1(b). See McCarthy, 814 N.W.2d at 610 (finding an attorney violated

rule 32:8.1(b) by failing to respond to the Board’s notices).

      K. Rule 32:8.4(d). An attorney violates rule 32:8.4(d) when she

or he “engage[s] in conduct that is prejudicial to the administration of

justice.” Iowa R. Prof’l Conduct 32:8.4(d).

      An attorney’s conduct is prejudicial to the administration of
      justice when it violates the well-understood norms and
      conventions of the practice of law such that it hampers the
      efficient and proper operation of the courts or of ancillary
      systems upon which the courts rely.

Rhinehart, 827 N.W.2d at 180 (citation and internal quotation marks

omitted).   We have consistently found violations of this rule where an
attorney’s conduct “results in additional court proceedings or causes
                                      24

court proceedings to be delayed or dismissed.” Id.; see Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Laing, 832 N.W.2d 366, 373 (Iowa 2013) (finding

a violation of rule 32:8.4(d) when attorneys’ claiming of excessive fees

resulted in additional legal proceedings); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Marks, 831 N.W.2d 194, 200 (Iowa 2013) (finding a

rule 32:8.4(d) violation based on dilatoriness that placed additional

burdens on the court). At the same time, we have cautioned against rule

32:8.4(d) being used as a drift net.       See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 768–69 (Iowa 2010)
(holding the mere act of committing a crime does not violate rule

32:8.4(d) and emphasizing the rule is intended “to address violations of

well-understood norms and conventions of practice only” (citation and

internal quotation marks omitted)).

      We conclude Kennedy engaged in conduct prejudicial to the

administration of justice as alleged by the Board. Kennedy’s actions (or

more accurately inactions) led to protracted and otherwise unnecessary

proceedings in the Robinson, Manning, Stocks, and Williams matters.

Additionally, in a pending criminal case, Kennedy leveled reckless and

untrue accusations against her client’s prosecutors.    As a result, law

enforcement and prosecutorial resources were diverted in a needless

investigation of Kennedy’s charges. We thus believe Kennedy’s conduct

in the Flores matter hampered “the efficient and proper operation of . . .

ancillary systems upon which the courts rely.” Id. at 768 (citation and

internal quotation marks omitted).

      V. Consideration of Sanction.

      We now must determine what sanction is appropriate given
Kennedy’s violations of our rules of professional conduct.      “We craft

appropriate sanctions based upon each case’s unique circumstances,
                                      25

although prior cases are instructive.” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Kallsen, 814 N.W.2d 233, 239 (Iowa 2012).

             We have repeatedly held that the goal of our ethical
      rules is to maintain public confidence in the legal profession
      as well as to provide a policing mechanism for poor
      lawyering. Important considerations include the nature of
      the violations, protection of the public, deterrence of similar
      misconduct by others, the lawyer’s fitness to practice, and
      our duty to uphold the integrity of the profession in the eyes
      of the public. In fashioning the appropriate sanction, we
      look to prior similar cases while remaining cognizant of their
      limited usefulness due to the variations in their facts. Often,
      the distinction between the punishment imposed depends
      upon the existence of multiple instances of neglect, past
      disciplinary problems, and other companion violations,
      including     uncooperativeness      in     the     disciplinary
      investigation. Aggravating and mitigating circumstances are
      also important.

Humphrey, 812 N.W.2d at 666 (citations and internal quotation marks

omitted).

      In this case, the Board and Kennedy stipulated to a nonbinding

recommendation of a six-month suspension. The commission, however,

concluded a somewhat longer suspension was warranted: “Based upon

the number of stipulated violations, the nature of those violations, and

the Respondent’s disciplinary history, the Commission recommends an
enhanced sanction of an indefinite suspension without the possibility of

reinstatement for at least one (1) year. . . .”       The commission further

recommended that reinstatement be conditioned                 upon      Kennedy’s

(1) providing certification from a mental health professional that she is

physically    and   mentally   able   to   resume      the   practice    of   law,

(2) associating with a practicing attorney in good standing who certifies

that he or she will act as a supervisor of Kennedy’s cases and her trust

account, and (3) providing proof of professional malpractice insurance.
We   give    respectful   consideration    to   the   grievance   commission’s
                                      26

recommendations concerning sanction but are free to impose a lesser or

greater sanction. Laing, 832 N.W.2d at 373.

      This case presents both mitigating and aggravating factors.

Kennedy has been obtaining treatment since September 2011 for mental

illness that presently renders her unfit to practice law.       We have

consistently said that “[p]ersonal illnesses, such as depression or

attention deficit disorder, do not excuse a lawyer’s misconduct but can

be mitigating factors and influence our approach to discipline.”      Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Curtis, 749 N.W.2d 694, 703 (Iowa
2008). Kennedy is seeking treatment for her conditions. See Marks, 831

N.W.2d at 201–02 (emphasizing the importance of seeking treatment for

the illness to be treated as a mitigating factor).

      On the other hand, Kennedy has a significant history of prior

discipline.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Powell, 830
N.W.2d 355, 359 (Iowa 2013) (noting that in general “prior discipline is

considered an aggravating factor”). In 2004, Kennedy received a sixty-

day suspension for neglect of two matters, trust account violations in two

matters, and a general failure to cooperate with the Board.           Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Kennedy, 684 N.W.2d 256,

260–61 (Iowa 2004). We stated:

             Based primarily on the lack of any prior disciplinary
      action against Kennedy, we conclude a sixty-day suspension
      is warranted in this case. This discipline is consistent with
      our prior cases in the area and the relevant factors we
      consider and is supported by the particular circumstances
      involved in the case. In particular, Kennedy has taken steps
      to eliminate the problems underlying this case and we need
      not be overly concerned with her fitness to practice law
      following the period of suspension.

Id. at 261. Unfortunately, this was not the end of Kennedy’s difficulties.
In 2006, Kennedy was publicly reprimanded after failing to respond to
                                     27

the Board’s investigation of a probate delinquency.                 (The Board

ultimately determined there had been no neglect, but had to establish

the facts by obtaining the file itself directly from the court.)      In 2008,

Kennedy was publicly reprimanded for neglect, failure to provide

competent representation, and a trust account violation in a child

support modification proceeding.      Also in 2008, Kennedy received a

public reprimand when she disobeyed a court order forbidding her from

contacting her former foster child without supervision by the department

of human services.        Additionally, in 2008, Kennedy was privately
admonished for failing to respond to a Board investigation. Moreover,

between      2010   and   2012,   Kennedy   has   received   five    temporary

suspensions for not responding to Board inquiries, one of which does not

relate to a matter that is the subject of the present disciplinary

proceeding.

       In addition, Kennedy has twenty years’ experience as an attorney,

which can be considered an aggravating factor. McCuskey, 814 N.W.2d

at 258 (“McCuskey’s substantial legal experience is another aggravating

factor.”).

       Typically, our cases involving attorney neglect result in sanctions

ranging from a public reprimand to a six-month suspension. Humphrey,

812 N.W.2d at 666.

             In cases involving multiple instances of neglect, other
       additional violations, or a history of past disciplinary
       problems, however, the sanction has typically involved a
       suspension for some length of time. In cases involving
       neglect in one or two cases and other misconduct such as
       misrepresentations associated with the neglect, the
       suspensions have been in the range of three months. In
       other cases where the pattern of misconduct has been more
       extensive, suspensions have typically been for a longer
       period of time.
                                     28

Van Ginkel, 809 N.W.2d at 109 (citation omitted).         “We consider any

harm to the client caused by the neglect in determining the proper

sanction.    Additionally, neglect compounded by misrepresentation will

warrant a more severe sanction because of the critical importance of

honesty in our profession.” Thomas, 794 N.W.2d at 294 (internal citation

omitted).

      We have imposed suspensions greater than six months when there

have been additional, significant violations besides neglect. In McCarthy,

we suspended an attorney for two years for neglecting the matters of
multiple clients, making a series of misrepresentations to clients about

the status of their cases, failing to appear in court, failing to return

unearned fees, and failing to comply with court orders. McCarthy, 814

N.W.2d at 610–11.      Unlike here, the Board in McCarthy established

serious trust account violations. The attorney failed to notify his clients

about withdrawals, commingled client funds with his own, and failed to

return unearned fees.       Id. at 610.    Also, there had been multiple

instances of misrepresentation, a failure to make appearances, and the

filing of a court document that McCarthy knew contained a forged

signature.    Id. at 609.    Like Kennedy, McCarthy had a checkered

disciplinary history; he had been temporarily suspended four times and

once suspended for six months, admonished four times, and publicly

reprimanded four times; much of this arose from neglect of client

matters. Id. at 611.

      In Iowa Supreme Court Attorney Disciplinary Board v. Johnson, we

suspended for three years the license of an attorney who among other

things failed to file a bankruptcy petition for a client, failed to respond to
clients’ telephone calls and requests for information, and failed to provide

notice to client of termination of the attorney–client relationship.     792
                                       29
N.W.2d 674, 681, 684 (Iowa 2010).           Johnson, like Kennedy, severely

neglected four client matters.       Id. at 684.       Both attorneys failed to

respond to clients’ phone calls and requests for information on numerous

occasions. But Johnson involved additional circumstances not present

here: failure to appear for status conferences, misrepresentation to

clients, general disregard for court orders, and presentation of an

ex parte order to a court under false pretenses. Id. at 680. In addition,

Johnson had a “pattern of charging clients excessive fees . . . and failing

to return unearned portions of fees.” Id. at 682. Johnson presented no
mitigating factors. Id.

      Thus, “[w]here neglect is compounded by other serious offenses,

. . . this court has suspended the license of the offending attorney for

substantial periods of time. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Joy, 728 N.W.2d 806, 815–16 (Iowa 2007) (gathering cases involving one-

to three-year suspensions for neglect plus other serious violations). In

Joy, we suspended for eighteen months the license of an attorney who

neglected   four    separate     matters    with   a   “persistent   pattern   of

delinquencies,     missed      deadlines,   and    evasive    and    misleading

statements.”     Id. at 812.    The attorney had engaged in a pattern of

misrepresentations to conceal his neglect of files, failed to turn over

client papers, and failed to respond to the Board’s inquiries. Id. at 814–

15.

      Attorneys who demonstrate a pattern of neglect, but without other

serious violations, have received less severe sanctions. In Iowa Supreme

Court Attorney Disciplinary Board v. Walker, we imposed a six-month

suspension on an attorney who had neglected multiple clients’ matters.
712 N.W.2d 683, 686 (Iowa 2006). Walker failed to communicate with

clients and neglected three estate matters, one of which resulted in a
                                         30

penalty to his client.     Id. at 684.    Walker engaged in some degree of

misrepresentation to cover up his neglect. Id. at 684–85. We included

Walker’s depression as a factor which “may influence our approach to

discipline.” Id. at 686.

      In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Stein, we suspended an attorney’s license for 180 days after he neglected

two of his clients’ cases. 586 N.W.2d 523, 526 (Iowa 1998). The neglect

in Stein “[wa]s compounded by the false explanations and certifications

made by Stein to opposing counsel, the district court and our court, all
in a clear attempt to conceal his neglect of his clients’ cases.”      Id.   It

appears Stein, unlike Kennedy, made a habit of covering his neglect with

misrepresentations; however, Stein had no prior disciplinary record and

his neglect touched fewer matters. Id.

      In Iowa Supreme Court Attorney Disciplinary Board v. Schumacher,

we considered the proper sanction for an attorney who severely neglected

three client cases. 723 N.W.2d 802, 803–04 (Iowa 2006). That case, like

this one, involved an attorney who failed to respond to multiple clients,

was not diligent in pursuing essential tasks, and also failed to respond to

inquiries by the Board. Id. The neglect was “pervasive.” Id. at 805. We

imposed a six-month suspension. Id.

      In Iowa Supreme Court Board of Professional Ethics & Conduct v.

Sullins, we suspended for one year the license of an attorney whose

overall conduct mirrored Kennedy’s—constant and prolonged refusal to

update clients or act on their behalf. 613 N.W.2d 656, 657 (Iowa 2000).

We characterized Sullins’s conduct as follows:

            Although other highly disturbing misconduct is hinted,
      the central theme in this exasperating case is “stonewalling,”
      a stubborn refusal to address a clear duty. Ray Sullins, the
      respondent attorney, seems to have raised procrastination to
                                    31
      a high art. He plays no favorites. He has consistently
      spurned the inquiries of our board of ethics and conduct in
      exactly the same manner demonstrated with his clients.

Id. at 656. Sullins, across several client matters, failed to timely respond

to the Board, failed to answer interrogatories, failed to give his client an

accounting, and could not provide (or did not keep) a case file. Id. at

657. He also had a substantial record of prior discipline, did not comply

with an oral agreement to settle a fee dispute, and failed to return client

papers and unearned fees. Id.

      In Iowa Supreme Court Attorney Disciplinary Board v. Hauser, we
suspended an attorney for six months, when the primary violation was

severe neglect.    782 N.W.2d 147, 153–54 (Iowa 2010).              Hauser

abandoned his client without any notification. Id. at 153. Like Kennedy,

he failed to timely respond to the Board’s inquiries.     Id. at 154.   Like

Kennedy, he failed to provide an accounting for withdrawn fees and never

returned any of his client’s retainer. Id. at 152. Hauser acknowledged

that illness, alcoholism in his case, played a significant part in his

misconduct. Id. Hauser had a history of three public reprimands for

neglect of client matters, failure to respond to the board’s inquiries, and

failure to return a retainer, as well as five suspensions for failing to

comply with continuing legal education requirements. Id. at 150.

      Upon our review, we agree with the commission’s recommendation

that Kennedy should receive an indefinite suspension of her license with

no possibility of reinstatement for one year. This case involves multiple

instances of neglect. Kennedy’s inactions caused financial harm to one

client and resulted in other matters being dismissed or delayed.

Furthermore, in one matter, Flores, Kennedy committed a different
species of misconduct by recklessly leveling groundless charges against

public officers.   And Kennedy had already amassed a substantial
                                      32

disciplinary record, including a sixty-day suspension primarily for

neglect. The confidence we placed in her in 2004, when we said that

“Kennedy has taken steps to eliminate the problems underlying this case

and we need not be overly concerned with her fitness to practice law

following the period of suspension,” was clearly misplaced. See Kennedy,

684 N.W.2d at 261. We are sympathetic to Kennedy’s recognition of and

her efforts to obtain treatment for her health disorders. To some extent

this mitigates the effect of the prior disciplinary record. Still, we believe a

one-year suspension is necessary to achieve the goals of the disciplinary
system and be consistent with our prior cases.

      We also agree with the commission that prior to any reinstatement,

Kennedy must provide an evaluation from a licensed mental health

professional verifying her fitness to practice law. See Marks, 831 N.W.2d

at 203 (imposing a similar condition); Cunningham, 812 N.W.2d at 553

(same); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Axt, 791 N.W.2d 98,

103 (Iowa 2010) (conditioning reinstatement on treatment for depression

and chemical dependency). However, we decline to require that Kennedy

be supervised by a practicing attorney in good standing as a condition of

reinstatement. See Johnson, 792 N.W.2d at 683 (declining to impose this

condition and noting the absence of effective machinery for such

supervision).    Likewise, we decline to require proof of malpractice

insurance, a condition that could seemingly be imposed in many

attorney disciplinary cases, but which we have not utilized since 2004.

See, e.g., Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688
N.W.2d 812, 822 (Iowa 2004).

      VI. Disposition.
      For the foregoing reasons, we suspend Kennedy’s license to

practice law in this state for an indefinite period without the possibility of
                                    33

reinstatement for at least one year. This suspension applies to all facets

of the practice of law. See Iowa Ct. R. 35.13(3). Kennedy must comply

with Iowa Court Rule 35.23 regarding the notification of clients and

counsel.

      Upon any application for reinstatement, Kennedy must establish

that she has not practiced law during the suspension period and that

she has in all ways complied with the requirements of Iowa Court Rule

35.14. Prior to any application for reinstatement, Kennedy must provide

the Board with an evaluation by a licensed mental health professional
verifying her fitness to practice law. The costs of this action are taxed to

Kennedy pursuant to Iowa Court Rule 35.27.

      LICENSE SUSPENDED.